 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: December 2, 2015, as of October 12, 2015

 

SALEEN AUTOMOTIVE, INC.
12.0% SENIOR SECURED CONVERTIBLE NOTE

 

THIS NOTE is a duly authorized and validly issued Senior Secured Convertible
Note of Saleen Automotive Inc., a Nevada corporation (the “Company”), having its
principal place of business at 2735 Wardlow Road, Corona, CA 92882, designated
as a 12.0% Senior Secured Convertible Note (this “Note”).

 

FOR VALUE RECEIVED, and in consideration of such advances (hereinafter “Advance”
or “Advances”) in an aggregate principal amount at any one time outstanding not
to exceed $2,000,000 (the “Maximum Amount”), as SM Funding Group, Inc. or its
permitted assigns (the “Holder”) from time to time may make hereunder, to or for
the benefit of the Company, the Company promises to pay to the Holder, the
aggregate unpaid principal amount of Advances funded by the Holder to the
Company under this Note, on October 12, 2016 (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Note in accordance with the provisions
hereof.

 

The Company may request Advances (which advances, in the aggregate, shall not
exceed the Maximum Amount) by delivering to the Holder a notice specifying the
amount of the Advance and the requested Advance date. No later than one Business
Day following receipt of such notice, the Holder shall fund the requested
Advance to the Company, provided, however, that in the event (i) such Advance
would cause the aggregate principal amount outstanding hereunder to exceed
$1,000,000, or (ii) an Event of Default has occurred that is then continuing,
the Holder may, in its sole discretion, determine not to fund such Advance to
the Company. The parties shall maintain records evidencing indebtedness of the
Company to the Holder resulting from each Advance, including the amounts of
principal and interest payable and paid to the Holder from time to time under
this Note. As of December 2, 2015, the Holder has provided aggregate Advances of
$600,000 to the Company.

 



 1 

   

 

The Company’s and its Subsidiaries’ obligations under this Note and the other
Transaction Documents are (i) secured by the Collateral (as defined in the
Security Agreement) pursuant to the terms of the Security Documents and the
obligations under this Note are guaranteed by the Subsidiaries pursuant to the
Subsidiary Guarantee, and (ii) subject to the terms of that certain
Subordination Agreement, dated October 21, 2015, among W-Net Fund I, L.P., other
holders of Saleen Automotive, Inc.’s secured debt, the Company and SM Funding
Group, Inc.

 

This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty (60) days after commencement; (c) the Company
or any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered; (d) the Company or any Significant Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within sixty (60) calendar days after
such appointment; (e) the Company or any Significant Subsidiary thereof makes a
general assignment for the benefit of creditors; (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.

 

“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Event of Default” shall have the meaning set forth in
Section 5(a).

 



 2 

   

 

“Los Angeles Courts” shall have the meaning set forth in Section 6(d).

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence this Note.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by this Note, (b)
the indebtedness existing on the Closing Date, (c) lease obligations and
purchase money indebtedness incurred in connection with the acquisition of
capital assets and lease obligations with respect to newly acquired or leased
assets, (d) loans previously provided to Saleen Automotive, Inc., SMS Signature
Cars and/or Steve Saleen by the Small Business Administration and (e)
indebtedness that is expressly subordinate to this Note pursuant to a written
subordination agreement with the Holder that is acceptable to the Holder in its
sole and absolute discretion.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens existing on the Closing Date, (b) Liens for taxes, assessments and
other governmental charges or levies not yet due or Liens for taxes, assessments
and other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP;
(c) Liens imposed by law which were incurred in the ordinary course of the
Company’s business, such as carriers’, warehousemen’s and mechanics’ Liens,
statutory landlords’ Liens, and other similar Liens arising in the ordinary
course of the Company’s business, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; and (d) Liens incurred in connection with Permitted
Indebtedness.

 

“Preferred Shares” means the shares of preferred stock of the Company to be
issued in the Qualified Offering.

 

“Purchase Agreement” means the Securities Purchase Agreement, of even date
herewith, among the Company and the original Holder, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Qualified Offering” means a private offering by the Company of its preferred
stock resulting in gross proceeds to the Company of at least $8,000,000
(including amounts of principal and interest converted under this Note), that
results in a capitalization of the Company consistent with the table set forth
in Section 3e) below.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



 3 

   

 

“Subsidiary” shall have the meaning set forth in the Purchase Agreement.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

Section 2. Interest; No Prepayment.

 

a) Interest Rate. Interest shall accrue daily on the outstanding principal
amount of this Note at a rate per annum equal to 12.0%.

 

b) Payment of Interest. On the Maturity Date, the Company shall pay to the
Holder any accrued but unpaid and unconverted interest hereunder on the
aggregate unconverted and then outstanding principal amount of this Note. The
amount of interest that has accrued on the principal hereof as of any date may
be added to and included with the principal amount being so converted on any
date on which a conversion is effected under Section 3 below.

 

c) Interest Calculations. Interest shall be calculated on the basis of a three
hundred sixty (360)-day year, consisting of twelve (12) thirty (30) calendar day
periods, and shall accrue daily commencing on the Original Issue Date until
payment in full of the outstanding principal, together with all accrued and
unpaid interest and other amounts which may become due hereunder, has been made.
Interest hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note.

 

d) Prepayment. This Note may be prepaid by the Company at any time after 180
days following the Original Issuance Date on seven (7) day’s prior written to
the Holder.

 

Section 3. Conversion; Qualified Offering.

 

a) Optional Conversion. In the event that the Company consummates a Qualified
Offering, then the outstanding principal balance of this Note, together with any
accrued and unpaid interest thereon, shall, at the option of the Holder, be
converted into the Preferred Shares at a conversion price equal to the purchase
price paid by the investors purchasing such Preferred Shares, consistent with
capitalization of the Company set forth in the table in Section 3 e) below. The
Company shall, as soon as practicable following the consummation of a Qualified
Offering, deliver to the Holder notice thereof.

 



 4 

   

 

b) Notice of Conversion. Before the Holder shall be entitled to convert this
Note into Preferred Shares pursuant to this Section 3, the Holder shall give
written notice to the Company at its principal corporate office, of the election
to convert the same and shall state therein the name or names in which the
Preferred Shares are to be issued. The Company shall, as soon as practicable
thereafter, issue and deliver to the Holder or to the nominee or nominees of the
Holder, a certificate or certificates for the Preferred Shares to which the
Holder shall be entitled. Conversion shall be deemed to have been effected on
the date when delivery of notice of an election to convert is made; provided,
however, that in the event the entire principal and interest under this Note is
to be converted into Preferred Shares, the Company shall not be obligated to
issue certificates evidencing the Preferred Shares issuable upon such conversion
unless this Note is either delivered to the Company or its transfer agent, or
the Holder notifies the Company or its transfer agent that this Note has been
lost, stolen or destroyed and executes an agreement satisfactory to the Company
to indemnify the Company from any loss incurred by it in connection with this
Note. All Preferred Shares which may be issued upon conversion of the Note will,
upon issuance, be duly issued, fully paid and non-assessable and free from all
taxes, liens, and charges with respect to the issuance thereof.

 

c) Mandatory Conversion. At any time after 180 days following the Original
Issuance Date, provided that a Qualified Offering has occurred, the Company may
require the Holder to convert the outstanding principal and interest of this
Note (or any portion thereof) into Preferred Shares upon the same terms set
forth in Section 3 a) above upon written notice thereof to the Holder (the
“Conversion Notice”). Upon issuance of such Conversion Notice, the principal and
interest outstanding under this Note (or portion thereof specified in the
Conversion Notice) shall be converted automatically without any further action
by the Holder into Preferred Shares, and whether or not this Note is surrendered
to the Company or its transfer agent, and the Company shall cause there to be
issued and delivered to the Holder promptly at such office and in its name a
certificate or certificates for the number of Preferred Shares to which the
Holder is entitled to pursuant to the Conversion Notice; provided, however, that
in the event the entire principal and interest under this Note is so converted
into Preferred Shares pursuant to the Conversion Notice, the Company shall not
be obligated to issue certificates evidencing the Preferred Shares issuable upon
such conversion unless this Note is either delivered to the Company or its
transfer agent, or the Holder notifies the Company or its transfer agent that
this Note has been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with this Note.

 

d) Additional Issuance to Holder. In addition to the Holder’s conversion rights,
for each $1,000,000 in principal of Advances funded to the Company under this
Note, the Company shall issue to the Holder (or its designees) $200,000 of
Preferred Shares upon the closing of the Qualified Offering, computed at the
price paid by investors in the Qualified Offering, provided that the issuance of
Preferred Shares under this paragraph shall not increase the aggregate
percentages of beneficial ownership allocated the Holders and investors in the
Qualified Offering under subsection e) below. In the event that aggregate
Advances under this Note exceed $1,000,000 but are less than the Maximum Amount,
the number of Preferred Shares to be issued under this paragraph shall be
proportionately adjusted.

 



 5 

   

 

e) Qualified Offering. Upon consummation of a Qualified Offering that results of
gross proceeds to the Company (including principal and interest convertible
under this Note) of $10,000,000 (the “Target Amount”), assuming the conversion
of the Preferred Shares into Common Stock of the Company, the beneficial
ownership of the Company shall be as set forth below:

 

Name/Group  Percentage  (i) The Holder and investors in the Qualified Offering
(other than the note holders referred to below) (the “SM Funding Group”) 
 60.9%* (ii) Holders of the Company’s currently outstanding convertible
promissory notes set forth on Schedule I which shall be exchanged for Preferred
Shares   26.1% (iii) Steven Saleen   10%** (iv) All others as a group   3%

 

* Includes the additional Preferred Shares issuable under paragraph d) above.

 

** Excludes a warrant or option to purchase 5% of the outstanding Common Stock,
that may be issued to Steven Saleen following the closing of a Qualified
Offering.

 

In the event the Qualified Offering is completed for less than the Target
Amount, the percentage ownership of the Persons referred to in (i) of the above
table shall be proportionately reduced, and the percentages for all of the other
persons set forth above shall be proportionately increased.

 

Section 4. Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Holder shall have otherwise given prior written consent,
the Company shall not, and shall not permit any of its subsidiaries (whether or
not a Subsidiary on any Closing Date) to, directly or indirectly:

 

a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;

 



 6 

   

 

c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than repurchases of Common Stock or Common Stock Equivalents
of departing employees of the Company, provided that such repurchases shall not
exceed an aggregate of $150,000 for all employees during the term of this Note;

 

d) pay cash dividends or distributions on Common Stock of the Company;

 

e) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is expressly approved by a majority of the disinterested directors
of the Company (even if less than a quorum otherwise required for board
approval); or

 

f) enter into any agreement with respect to any of the foregoing.

 

Section 5. Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body), provided that an event specified in item i, ii, iii, or vii
below will not become an Event of Default unless and until it is not cured, if
possible to cure, within the earlier to occur of (i) five (5) Business Days
after notice of such failure sent by the Holder or by any other Holder and (ii)
ten (10) Business Days after the Company has become or should have become aware
of such failure:

 

i. any default in the payment of (A) the principal amount of this Note or (B)
interest, and other amounts owing to the Holder of this Note, as and when the
same shall become due and payable;

 

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in this Note;

 

iii. a default or event of default shall occur under any of the Transaction
Documents (subject to any grace or cure period provided in the applicable
Transaction Document);

 

iv. any representation or warranty made in the Transaction Documents shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;

 

v. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;

 



 7 

   

 

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (A) involves an
obligation greater than $100,000, whether such indebtedness now exists or shall
hereafter be created, (B) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable, and (C) is not listed on Schedule 5 to this Note;

 

vii. if at any time the Company is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act or has failed to file all reports
required to be filed thereunder during the then preceding twelve (12) months;

 

viii. if any of the Security Documents or Subsidiary Guaranties ceases to be in
full force and effect (including failure to create, to the extent reasonably
feasible, a valid and perfected first priority lien (subject to the Permitted
Liens) on and security interest in all the Collateral (as defined in the
Security Agreement) and Intellectual Property Rights of the Company and its
Subsidiaries) at any time for any reason;

 

ix. if Steve Saleen ceases to serve full time as the President and Chief
Executive Officer of the Company and perform the duties consistent with such
positions for similarly situated companies, provided that if such cessation is
due to Steve Saleen’s death, permanent disability, voluntary termination or
termination by the Company for cause, then (A) an Event of Default shall not be
deemed to have occurred unless and until the Company shall have failed to retain
a full-time replacement reasonably acceptable to the Holder within ninety (90)
days following such death, permanent disability, voluntary termination or
termination by the Company for cause, and (B) following any such acceptable
replacement this clause shall apply to such replacement in lieu of Steve Saleen;
or

 

x. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary or any of their respective property or
other assets for more than $100,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of forty-five
(45) calendar days; provided, however, that any judgment which is covered by
insurance or an indemnity from a creditworthy party (such creditworthiness as
reasonably determined by the Holder) shall not be included in calculating the
amount of such judgment, writ or final process so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within forty-five (45)
calendar days of the issuance of such judgment.

 



 8 

   

 

b) Acceleration Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election (which the Holder shall not make more than the
later of thirty (30) calendar days after the date (a) such Event of Default is
cured or otherwise resolved and (b) the Holder is aware of such cure or
resolution), immediately due and payable in cash. If there is such an
acceleration, then upon the payment in full of the amounts due hereunder, the
Holder shall promptly surrender this Note to or as directed by the Company. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 5(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

Section 6. Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, or such other facsimile number or address as the
Company may specify for such purpose by notice to the Holder delivered in
accordance with this Section 5. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile number
or address appears, at the principal place of business of the Holder. Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission or delivery, if such
notice or communication is delivered via facsimile at the facsimile number, or
delivered by such courier service to the address, specified in this Section 5
prior to 5:30 p.m. (New York City time), (ii) the date immediately following the
date of transmission or delivery, if such notice or communication is delivered
via facsimile at the facsimile number, or delivered by such courier to the
address, specified in this Section 5 between 5:30 p.m. (New York City time) and
11:59 p.m. (New York City time) on any date, or (iii) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as set forth on the signature pages attached to the
Purchase Agreement.

 



 9 

   

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued interest, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company.

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the County of Los Angeles (the “Los Angeles Courts”).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the Los Angeles Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such Los Angeles Courts, or such Los Angeles Courts are improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by applicable law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or the transactions contemplated hereby. If either party
shall commence an action or proceeding to enforce any provisions of this Note,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses reasonably
incurred in the investigation, preparation and prosecution of such action or
proceeding.

 

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver by the Company or the
Holder must be in writing.

 



 10 

   

 

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

*********************

 

11

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  SALEEN AUTOMOTIVE, INC.       By: /s/ Steve Saleen   Name: Steve Saleen  
Title: Chief Executive Officer   Facsimile No. for delivery of Notices: (888)
729-4827

  

   

   

 

SCHEDULE I

 

Convertible Notes to Convert upon Closing of Qualified Offering

 



   

   

 